DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0223727 to Oloman et al. (Oloman) in view of US Patent No. 4,952,298 to Bouche-Pillon et al. (Bouche).
As to claims 1 and 3, Oloman teaches an electrochemical reaction device comprising a first reactor comprising a first room and a second room, the two sides of the cell separated by a membrane, the first room configured to store a first electrolytic solution containing carbon dioxide and the second room configured to store a second electrolytic solution containing water, a cathode in the first room for reducing the carbon dioxide and form a reduction product, such as formic acid or formate, an anode disposed in the second room, the anode configured to oxidize the water and produce oxygen as an oxidation product, a first pressure adjuster, pressure control (PC) at an outlet of the first room and thus capable of adjusting a pressure in the first room, a temperature detector (T) at the outlet of the first room and configured to detect a temperature in the first reactor (Paragraphs 0007-0011 and 0015; Figure 1; Claim 1).  
However, Oloman fails to teach that the electrochemical reaction device further comprises a controller configured to control the pressure adjuster in accordance with a detection signal from the temperature detector.  
However, Bouche also discusses divided electrolytic cells and teaches that by utilizing a control system to control all operations of the cell the cell can be operated at maximum and optimum (Column 1, Line 66 to Column 2, Line 7; Column 9, Line 18 to Column 10, Line 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a control system interconnected with the temperature detector and pressure adjuster of Oloman to the apparatus of Oloman in order to allow for control of all operations of the device and allow for the device to operate at maximum and optimum efficiency as taught by Bouche.  Thus an apparatus comprising a temperature detector forming a detection signal sent to a controller, wherein the controller is configured so as to control the pressure adjuster in accordance with the detection signal from the temperature detector.  
As to claim 2, the combination of Oloman and Bouche teaches the apparatus of claim 1.  Oloman further teaches that the first reactor comprises a porous membrane separating the first and second rooms (Paragraph 0025).  
As to claim 4, the combination of Oloman and Bouche teaches the apparatus of claim 1.  The combination fails to teach that the first reactor is provided in plurality; however, the duplication of parts is not patentably significant (MPEP 2144.04 IV B).
As to claim 5, the combination of Oloman and Bouche teaches the apparatus of claim 1.  The limitation “wherein the detected temperature in the first reactor is 60°C or more and 150°C or less” is a functional limitation.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  The reactor of Oloman is capable of operating between 60 and 150 °C, Oloman further specifically contemplating an outlet temperature, and thus a detected temperature, of 90 °C (Paragraph 0051).
As to claim 6, the combination of Oloman and Bouche teaches the apparatus of claim 1.  The limitation “wherein a concentration of the carbon dioxide to be introduced into the first room is 5% or (MPEP 2114).  The reactor of Oloman is capable of feeding the carbon dioxide at any number of concentrations and pressures.  Furthermore, Oloman specifically teaches that the carbon dioxide concentration in the gas to be introduced into the first room can be from 1 to 100% at 3 atm (300 kPa) (Paragraphs 0009, 0028).
As to claim 7, the combination of Oloman and Bouche teaches the apparatus of claim 1.  The limitation “wherein a difference between the temperature in the first reactor to be detected by the temperature detector and the temperature of the carbon dioxide to be introduced into the first room is within 20°C” is a functional limitation.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  The reactor of Oloman is capable of operating with any number of inlet and outlet temperature differentials, the temperature detector measuring an outlet temperature, nonetheless Oloman specifically teaches a temperature drop form inlet to outlet from 1 to 100°C (Paragraph 0009).
As to claim 8, the combination of Oloman and Bouche teaches the apparatus of claim 1.  The limitation “wherein the temperature of the carbon dioxide to be introduced into the first room is 80°C or more and 140°C or less” is a functional limitation.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  The reactor of Oloman is capable of feeding the carbon dioxide at any (Paragraph 0028).  
As to claim 14, the combination of Oloman and Bouche teaches the apparatus of claim 1.  The limitation “wherein the reduction product includes carbon dioxide, carbon monoxide and hydrogen and a concentration of the hydrogen of the reduction product is 0.1% or more and less than 5% in volume percent” is a functional limitation.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  Oloman specifically teaches that the product would include carbon dioxide (conversion less than 100% with a provision for recycling) (Paragraph 0028) and hydrogen (Paragraph 0020), the apparatus of Oloman would be capable of further producing carbon monoxide as a byproduct and a specific percentage of hydrogen based upon operating conditions such as pressure, temperature and current and/or voltage application.  
As to claim 15, the combination of Oloman and Bouche teaches the apparatus of claim 1.  The limitation “wherein the pressure adjuster is configured to adjust the pressure in the first room to be 0.1 MPa or more and 6.4 MPa or less” is a functional limitation.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  Nonetheless, Oloman specifically teaches a cathode chamber, first room, pressure of from 0.1 to 1 MPa (1 to 1000 KPa) (Paragraph 0009).
As to claim 16, the combination of Oloman and Bouche teaches the apparatus of claim 1.  Oloman further teaches that the apparatus comprises a second pressure adjuster, pressure control (PC), on an outlet from the anode side, and thus configured to adjust pressure in the second room (Figure 1)
As to claim 17, the combination of Oloman and Bouche teaches the apparatus of claim 16.  The limitation “wherein the first and second pressure adjusters are configured to adjust a difference between the pressures in the first and second rooms to be within 0.5 MPa” is a functional limitation.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  The reactor of Oloman is capable of keeping the pressure difference to less than 0.5 MPa, specifically contemplating a “balanced” pressure, and thus essentially no pressure differential (Paragraph 0054).
As to claim 18, the combination of Oloman and Bouche teaches the apparatus of claim 1.  Oloman further teaches that the first room is configured to store the first electrolytic solution on the cathode and the second room is configured to store the second electrolytic solution on the anode (Paragraphs 0015 and 0016; Figures 1 and 2).
As to claim 19, the combination of Oloman and Bouche teaches the apparatus of claim 1.  Oloman further teaches that the apparatus comprises a first flow path connected to the first room and configured to supply the first electrolytic solution to the cathode and a second flow path connected to the second room and configured to supply the second electrolytic solution to the anode (Figure 1).
As to claim 20, the combination of Oloman and Bouche teaches the apparatus of claim 1.  Oloman further teaches that the apparatus comprises a power supply connected to the cathode and the anode (Figure 1).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oloman and Bouche as applied to claim 1 above, and further in view of US Patent Application Publication No. 2012/0228147 to Sivasankar et al. (Sivasankar).
As to claims 9, 11 and 12, the combination of Oloman and Bouche teaches the apparatus of claim 1.  As discussed above, Oloman teaches that the product is formic acid.  However, Oloman fails to further teach that the apparatus comprises a second reactor in which the formic acid reacts.  However, Sivasankar also discusses the electrolytic reduction of carbon dioxide to formic acid and teaches that this formic acid should further be fed to bacteria to convert it to a secondary product (Paragraph 0031).  Therefore, it would have been obvious to one of ordinary skill in the art to send the formic acid product of Oloman to a bacterial feeding reaction, thus a second reactor performing a biological reaction with bacteria, in order to allow for conversion of the formic acid to a secondary product as taught by Sivasankar.  
As to claim 10, the combination of Oloman, Bouche and Sivasankar teaches the apparatus of claim 9.  The limitation “wherein the device is configured to supply the reduction product into the second reactor at a temperature of 60°C or more and 150°C or less” is a functional limitation.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  The reactor of Oloman is capable of outputting the reduction product from 60 and 150 °C, Oloman further specifically contemplating an outlet temperature of 90 °C (Paragraph 0051).

Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oloman and Bouche as applied to claim 1 above, and further in view of US Patent Application Publication No. 2009/0246572 to Dahlberg et al. (Dahlberg).
As to claims 9 and 13, the combination of Oloman and Bouche teaches the apparatus of claim 1.  As discussed above, Oloman teaches that the product is formic acid.  However, Oloman fails to further teach that the apparatus comprises a second reactor in which the formic acid reacts.  However, (Paragraphs 0026 and 0027).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Oloman with the addition of secondary reactors for performing a chemical reaction, electrochemical reduction, in order to produce the valuable product of methanol as taught by Dahlberg.  
As to claim 10, the combination of Oloman, Bouche and Dahlberg teaches the apparatus of claim 9.  The limitation “wherein the device is configured to supply the reduction product into the second reactor at a temperature of 60°C or more and 150°C or less” is a functional limitation.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  The reactor of Oloman is capable of outputting the reduction product from 60 and 150 °C, Oloman further specifically contemplating an outlet temperature of 90 °C (Paragraph 0051).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794